
	

113 HRES 688 IH: Supporting the role of the United States in ensuring children in poor countries have access to vaccines and immunization through the GAVI Alliance.
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 688
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2014
			Ms. McCollum (for herself, Mr. Reichert, Mr. Engel, Mr. Crenshaw, Ms. Bass, Mr. Diaz-Balart, Ms. Lee of California, Mr. Fitzpatrick, Mr. Smith of Washington, Mr. McCaul, Ms. Esty, Mr. McHenry, Ms. Speier, Mr. Ross, Mr. McDermott, Mr. Hall, Mr. Levin, Mr. Schock, and Ms. Roybal-Allard) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Supporting the role of the United States in ensuring children in poor countries have access to
			 vaccines and immunization through the GAVI Alliance.
	
	
		Whereas prior to 2000, the distribution of and the resources for vaccines for children in the
			 developing world were declining, immunization rates were stagnant or
			 decreasing and nearly 30,000,000 children born in the developing world
			 each year were not fully immunized;
		Whereas prior to 2000, it was common for new life-saving vaccines to take up to 15 years to be
			 introduced in the world’s poorest countries;
		Whereas access to routine immunization and vaccines protect children from deadly but preventable
			 disease and contribute to national economic growth and poverty reduction
			 by ensuring people live longer, healthier, and more productive lives;
		Whereas in 2000, the Bill & Melinda Gates Foundation, the United States, the United Nations Children's Emergency Fund
			 (UNICEF), the World Health Organization, the World Bank, bilateral
			 partners, developing countries, the private sector, including the vaccine
			 industry, civil society, and other partners joined forces to create a
			 public-private partnership called the Global Fund for Children’s Vaccine
			 (now the GAVI Alliance) in order to expand access to new and underused
			 vaccines and support the introduction and scale-up of these vaccines into
			 routine immunization systems in the world’s poorest countries;
		Whereas partnership and sustainability are at the core of the GAVI Alliance model by requiring
			 GAVI-eligible countries to contribute financing to some portion of their
			 vaccine costs and directly invest in immunizing their children;
		Whereas by 2012, more than 65 developing countries working with the GAVI Alliance were co-financing
			 new and underused vaccines funded by the GAVI Alliance and more than 20
			 countries are projected to graduate between 2016 and 2020, moving toward
			 fully funding their national immunization programs;
		Whereas the GAVI Alliance has transformed the market for vaccines by pooling demand from developing
			 countries matched with secure, predictable financing to make vaccines more
			 affordable and supply more reliable, and encouraging research and
			 development of new vaccines;
		Whereas as a result, the GAVI Alliance has played a critical role in increasing the number of
			 global vaccine manufacturers selling to the world’s poorest countries from
			 5 in 2001 to 13 in 2014;
		Whereas the price for the pneumococcal vaccine, which prevents pneumonia, is now more than 90
			 percent lower for GAVI-eligible countries, and the price of rotavirus
			 vaccines, which prevents diarrhea, is 67 percent lower in GAVI-eligible
			 countries;
		Whereas with innovative financing mechanisms like the Advance Market Commitment and International
			 Finance Facility for Immunisation (IFFIm), the GAVI Alliance ensures that
			 appropriate and affordable vaccines are available throughout the
			 developing world;
		Whereas the GAVI Alliance supports the financing and delivery of 11 vaccines, including those
			 against pneumococcal disease and rotavirus, the leading
			 vaccine-preventable causes of pneumonia and diarrhea, which kill more
			 children under the age of 5 than any other disease;
		Whereas the GAVI Alliance collaborates closely with the Global Polio Eradication Initiative on the
			 final push to end polio, strengthening and bringing the inactivated polio
			 vaccine into routine immunization programs;
		Whereas strong immunization systems are critical to ensuring continuous coverage and sustainability
			 of polio, new and routine immunization programs in implementing countries;
		Whereas the GAVI Alliance supports the strengthening of health systems and local civil society
			 organizations to ensure effective immunization and health services;
		Whereas since 2000, with support from the United States, the Bill & Melinda Gates Foundation, UNICEF, the World Health Organization, the World Bank, implementing
			 countries, donor governments, the private sector, and other donors and
			 partners, the GAVI Alliance has supported country-led vaccine roll outs in
			 77 countries to support the immunization of an additional 440,000,000
			 children and will avert an estimated 6,000,000 deaths in the world’s
			 poorest countries;
		Whereas in 2013, the GAVI Alliance was ranked the second most transparent aid program in the Aid
			 Transparency Index, behind only the Millennium Challenge Corporation;
		Whereas even with significant contributions by the GAVI Alliance, only a small percentage of young
			 children worldwide receive all 11 life-saving vaccines universally
			 recommended by the World Health Organization;
		Whereas vaccines are widely regarded as one of the “best buys” in global health and recognized as
			 one of the most efficient, cost-effective, and successful health
			 initiatives in history;
		Whereas in 2012, leading experts on health economics ranked childhood immunization as 1 of the 3
			 most cost-effective solutions to advance global health;
		Whereas as one of the initial 6 donors, the United States has been an important supporter of the
			 GAVI Alliance and through the generosity of the people of the United
			 States has contributed almost $1,200,000,000 for the acquisition of life
			 saving vaccines;
		Whereas at the GAVI Alliance’s first pledging conference in June 2011, the United States increased
			 its support and pledged $450,000,000 for fiscal years 2012 through 2014 to
			 increase access to new and underused vaccines, including pneumococcal and
			 rotavirus vaccines;
		Whereas in addition to this 3-year pledge, the United States contributed an additional $90,000,000
			 to the GAVI Alliance in fiscal year 2011;
		Whereas United States investment in the GAVI Alliance complements and enhances the effectiveness of
			 other bilateral and multilateral United States investments in global
			 health, particularly in child survival;
		Whereas the GAVI Alliance is committed to working with partners, including United States bilateral
			 programs run by the United States Agency for International Development
			 (USAID) and the Centers for Disease Control and Prevention (CDC), to
			 ensure children in developing nations have access to vaccines and
			 immunizations;
		Whereas in June 2012, the United States Government, together with the Governments of Ethiopia and
			 India as well as UNICEF, mobilized the world around the goal of ending
			 preventable child deaths by 2035;
		Whereas access to immunizations is a key component of reaching that goal;
		Whereas in May 2014, at the World Economic Forum meeting in Abuja, Nigeria, African leaders pledged
			 to increase investment in their countries’ immunization programs by
			 endorsing the Immunise Africa 2020 leaders declaration;
		Whereas, on May 20, 2014, the GAVI Alliance called on donors to support an ambitious plan to
			 immunize an additional 300,000,000 children against potentially fatal
			 diseases and save an additional 5,000,000 to 6,000,000 lives between 2016
			 and 2020;
		Whereas the GAVI Alliance needs donors to invest an additional $7,500,000,000 to support developing
			 countries’ immunization programs from 2016 to 2020;
		Whereas at the same time, implementing countries are expected to co-finance an additional
			 $1,200,000,000, an increase from almost $500,000,000 in 2011 through 2015;
			 and
		Whereas with this support from donors and the global vaccine community, the GAVI Alliance can reach
			 its 1,000,000,000th child with critical vaccines by the early 2020s,
			 nearly double the number of lives saved since its founding and unlock
			 between $80,000,000,000 to $100,000,000,000 in economic benefits through
			 health care savings and productivity gains: Now, therefore, be it
	
		That the House of Representatives—
			(1)commends the GAVI Alliance, the Bill and Melinda Gates Foundation, the United Nations Children's
			 Emergency Fund (UNICEF), the World Health Organization, the World Bank,
			 civil society, the private sector, faith-based organizations, the
			 international community, and implementing countries on the progress that
			 has been made on reducing child mortality through the increased
			 availability and distribution of vaccines;
			(2)affirms the United States continued support for the purchase of vaccines for poor countries
			 through the GAVI Alliance as a cost-effective, efficient means to reduce
			 child mortality and as a critical component of meeting the United States
			 goal to end preventable maternal and child deaths;
			(3)supports the ideals and goals of the GAVI Alliance—
				(A)accelerate equitable uptake and coverage of vaccines;
				(B)improve the effectiveness and efficiency of immunization delivery;
				(C)improve sustainability of national immunization programs; and
				(D)shape markets for vaccines and other immunization products;
				(4)upholds that the United States is a critical donor in its work with other donors to perform
			 diplomatic outreach in seeking additional funding for the GAVI Alliance in
			 order to leverage its commitment;
			(5)recognizes that the United States, in addition to being an important donor, is a critical technical
			 partner to the GAVI Alliance and the impact of United States investments
			 to the GAVI Alliance is leveraged by providing direct technical assistance
			 to implementing countries and global bodies;
			(6)encourages the continued use of United States Agency for International Development (USAID) maternal
			 and child health and Centers for Disease Control and Prevention (CDC)
			 global immunization resources to strengthen local public health capacity
			 to introduce and sustain new and underutilized vaccines, that are
			 supported by the GAVI Alliance, through routine immunization systems; and
			(7)encourages continued commitment and investment by the United States Government and international
			 donors, through the GAVI Alliance, to the global effort to ensure that
			 children in developing nations have access to vaccines and immunizations.
			
